Name: Council Regulation (EEC) No 4152/88 of 21 December 1988 extending Regulations (EEC) No 1893/79 and (EEC) No 2592/79 concerning registration for crude oil imports in the Community
 Type: Regulation
 Subject Matter: oil industry;  trade;  economic analysis
 Date Published: nan

 31 . 12. 88 Official Journal of the European Communities No L 367/7 COUNCIL REGULATION (EEC) No 4152/88 of 21 December 1988 extending Regulations (EEC) No 1893/79 and (EEC) No 2592/79 concerning registration for crude oil imports in the Community whereas, accordingly, the system for providing information on crude oil imports should be retained, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission , Whereas the Council , by means of Regulation (EEC) No 1893/79 ('), as last amended by Regulation (EEC) No 3333/85 (2), which expires on 31 December 1988 , introduced registration for crude oil imports in the Community ; Whereas the Council, by means of Regulation (EEC) No 2592/79 (J), as last amended by Regulation (EEC) No 3333/85, which expires on 31 December 1988 , laid down the rules for carrying out registration of crude oil and/or petroleum product imports in the Community provided for in Regulation (EEC) No 1893/79 ; Whereas the Member States and the Commission must be kept regularly informed of crude oil supply costs ; HAS ADOPTED THIS REGULATION : Article 1 In Article 5 of Regulation (EEC) No 1893/79 and Article 8 of Regulation (EEC) No 2592/79, '31 December 1988' is replaced by '31 December 1991 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1988 . For the Council The President V. PAPANDREOU (') OJ No L 220, 30. 8 . 1979, p. 1 . (2) OJ No L 318, 29. 11 . 1985, p. 2. (3) OJ No L 297, 24. 11 . 1979, p. 1 .